Citation Nr: 0838046	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-17 384	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an initial rating in excess of 10% for a 
post-traumatic stress disorder (PTSD) prior to June 2003.

3.  Entitlement to a rating in excess of 50% for PTSD since 
June 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1968 to March 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 2003 rating action that denied 
service connection for Hepatitis C, and granted service 
connection for PTSD and assigned an initial 10% rating from 
February 2002.  Because the claim for an initial rating in 
excess of 10% involves a request for a higher rating 
following the initial grant of service connection, the Board 
has characterized that claim in light of the distinction 
noted by the U.S. Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  

By rating action of July 2004, the RO granted an increased 
rating to 50% for PTSD, effective June 2003; the matters of 
an initial rating in excess of 10% for PTSD prior to June 
2003, and a rating in excess of 50% for PTSD since June 2003 
remain for appellate consideration. 

In June 2006, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

By decision of October 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  The appeal has been returned for final 
appellate review. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hepatitis C was first shown present post service, and the 
competent medical evidence establishes no nexus between 
current chronic Hepatitis C and the veteran's military 
service or any incident thereof.

3.  Prior to June 2003, the veteran's PTSD was manifested by 
depression and anxiety that were relieved by medications, and 
was productive of no more than occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  

4.  Since June 2003, the veteran's PTSD has been manifested 
by depression, anxiety, and sleep problems that have been 
relieved by medications, with largely normal memory, 
generally fair judgment, and unimpaired abstract thinking, 
and has been productive of no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect, circumstantial 
and circumlocutory speech at times, weekly panic attacks at 
times, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Hepatitis C are 
not met.  38 U.S.C.A.           §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for an initial rating in excess of 10% for 
PTSD prior to June 2003 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.      §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2008).

3.  The criteria for a rating in excess of 50% for PTSD since 
June 2003 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

March and November 2002 pre-rating RO letters informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims, and what was needed 
to establish initial entitlement to service connection 
(evidence showing an injury or disease that began in or was 
made worse by his military service, or that there was an 
event in service that caused an injury or disease).  A post-
rating August 2003 RO letter informed the veteran and his 
representative of what was needed to establish entitlement to 
the downstream issue of a higher rating for PTSD.  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, those 2002 and 2003 RO letters collectively 
provided notice that the VA would make reasonable efforts to 
help the veteran get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he gave it enough information, and if needed, 
authorization to obtain them.  Those letters further 
collectively informed the claimant of what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that those RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
and (3) the evidence, if any, to be provided by him.  As 
indicated above, all 3 content of notice requirements have 
clearly been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 2002 
documents fully meeting the VCAA's notice requirements were 
furnished to the veteran and his representative before the 
initial June 2003 rating action on appeal, and the August 
2003 RO letter was furnished to them before the September 
2003 rating action that denied an initial rating in excess of 
10% for PTSD.  
  
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto), and that, in rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular ratings for an applicable rating code.  
In this case, the Board finds that all pertinent notice was 
furnished to the veteran in the April 2004 Statement of the 
Case and in a March 2006 RO letter, and that this suffices 
for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining all 
available service and post-service VA and private medical 
records.  A copy of the November 2002 Social Security 
Administration (SSA) decision awarding the veteran disability 
benefits from August 2001, together with the medical records 
underlying that determination, have been associated with the 
claims folder and considered in adjudicating these claims.  
The veteran was afforded comprehensive VA examinations in 
April 2003, June 2004, April and August 2007, and January 
2008.  A transcript of the veteran's June 2006 Board hearing 
testimony has been associated with the record and reviewed.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently on appeal.  With respect to the 
claim for service connection, the veteran testified at the 
June 2006 Board hearing that private medical records of his 
surgery for bleeding ulcers that involved blood transfusions 
a year or 2 post service were no longer available, as they 
had been destroyed.  Although in September 2008 written 
argument the veteran's representative requested a new VA 
examination to evaluate the veteran's PTSD, the Board finds 
that additional examination is not necessary.  In this 
regard, the Board notes that the veteran was afforded 
comprehensive VA examinations in April and August 2007 and 
January 2008 wherein the examiners reviewed the claims folder 
and the veteran's documented medical and employment history, 
and furnished detailed clinical findings and assessments as 
to how the veteran's psychiatric disorders impaired him 
socially and industrially based on a review of that evidence, 
consideration of the veteran's contentions, and current 
examinations of the veteran.  The Board is satisfied that 
those 3 recent examinations, together with the other evidence 
of record, are adequate to equitably adjudicate the claims 
for higher ratings for PTSD.      
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Service Connection for Hepatitis C

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that he currently suffers from Hepatitis 
C that is related to surgery for bleeding ulcers soon after 
separation from service, at which time he received blood 
transfusions.  At the Board hearing, the veteran testified 
that he was first treated for Hepatitis C post service in 
1971.      

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any Hepatitis C.  

The first evidence suggestive of the presence of Hepatitis C 
is the statement received from M. C. in June 2006, to the 
effect that she knew that the veteran was medically diagnosed 
to have Hepatitis C in 1971, a year following separation from 
service.  The first actual objective demonstration of 
Hepatitis C was that noted in Denton Community Hospital 
records of November and December 2001, over 31 years post 
service.  R. O., M.D., diagnosed chronic Hepatitis C virus 
infection on January 2002 examination.  J. D., M.D., 
diagnosed Hepatitis C with no significant clinical/laboratory 
findings for liver disease in November 2002.  A possible 
history of cirrhosis secondary to Hepatitis C was noted 
during hospitalization at the Shannon West Texas Memorial 
Hospital in November 2004.  Hepatitis C was assessed in 
several VA outpatient treatment records developed through 
2006.  However, those documents and records contained no 
evidence or medical opinion linking any Hepatitis C to 
military service or any incident thereof. 

Having reviewed the complete record, the Board finds that the 
most probative evidence reveals that the veteran's Hepatitis 
C was first manifested many years post service and is related 
to post-service events.  In the absence of competent and 
persuasive evidence showing a nexus between the veteran's 
Hepatitis C and his military service or any incident thereof, 
the Board finds no basis upon which to grant service 
connection for such disorder.  
  
In reaching this conclusion, the Board accords great 
probative value to the medical opinions of R. J., M.D., of 
the Presbyterian Hospital of Dallas that ascribe a post-
service etiology to the veteran's Hepatitis C.  In March 
2002, Dr. R. J. opined that the veteran's previous peptic 
ulcer disease (PUD) complicated by bleeding requiring surgery 
and multiple blood transfusions was the likely source of his 
chronic Hepatitis C infection.  In July 2002, the same 
physician opined that the veteran's chronic Hepatitis C was 
most likely secondary to blood transfusions associated with 
previous PUD complicated by bleeding requiring 2 surgeries         
20 years ago.  Those opinions were arrived at after a 
thorough and comprehensive review of the veteran's medical 
history and current examinations of the veteran.  Thus, the 
Board finds Dr. R. J.'s findings, observations, and 
conclusions to be dispositive of the question of service 
connection for Hepatitis C, and that those uncontradicted 
medical observations and opinions militate against the claim.  
In this regard, the Board notes that the veteran has 
submitted no medical opinion to the contrary.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on a physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  Thus, a layman such as the veteran, without the 
appropriate medical training or expertise, is not competent 
to render a persuasive opinion on medical matters such as the 
relationship between any current Hepatitis C and his military 
service or any incident thereof.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown,   10 Vet. 
App. 183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  

For all the foregoing reasons, the Board finds that the claim 
for service connection for Hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

III.  Higher Ratings for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's PTSD was initially rated as 10% disabling from 
February 2002 under the provisions of 38 C.F.R. § 4.130, DC 
9411.  Under that DC, a 10% rating is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  
  
A 30% rating requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50% rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

A.  An Initial Rating in Excess of 10% Prior to June 2003

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD was not 
more than 10% disabling at any time since the initial grant 
of service connection and prior to June 2003.  The medical 
evidence of record documents that, while the service-
connected psychiatric disability was manifested by depression 
and anxiety, these were relieved by medications, and the PTSD 
was productive of no more than occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.

On March and July 2002 evaluations by Dr. R. J., psychiatric 
examinations showed no depression or anxiety, and the veteran 
was alert and oriented in 3 spheres.

An August 2002 VA psychosocial assessment indicated that the 
veteran reported a few-month separation from his wife because 
of communication problems, but he felt that they had an 
understanding that one day they would be able to overcome the 
obstacles, and he had good relationships with his children 
and his brothers and sisters.  He was noted to be active in 
his church, and considered this a part of his support system.        

On August 2002 VA outpatient psychiatric examination, the 
veteran was pleasant and cooperative, casually dressed and 
groomed, with increased and pressured speech, but a full 
range of affect.  He was alert, with intact cognition and 
good insight and judgment.  Thought process was tangential, 
but he denied delusions, hallucinations, and suicidal, 
aggressive, and violent ideation and intent.  The diagnoses 
included PTSD and pancreatic adenocarcinoma, and a current 
Global Assessment of Functioning (GAF) score of 50 was 
assigned on the basis of all diagnosed disabilities, with the 
highest GAF score of 70 noted in the last year.  The 
impression was that the veteran's chronic depression and 
anxiety symptoms were related to his service in Vietnam and 
had been exacerbated currently by his pancreatic 
adenocarcinoma.      

The SSA in November 2002 found the veteran disabled from 
August 2001 solely due to physical disabilities of extensive 
abdominal adhesions status post multiple surgical procedures, 
and chronic liver disease; his PTSD was not a factor in the 
disability determination.  An interviewer stated that the 
veteran had no difficulty with understanding, coherency, 
concentration, or speaking.

On January 2003 VA outpatient psychiatric evaluation, the 
veteran complained of depression, anxiety, poor energy, and 
irritability.  He denied suicidal or aggressive ideation, 
plan, and intent.  He felt his prescribed medication was 
beneficial.  The impressions included PTSD.  When seen again 
in March, the veteran reported increased anger, agitation, 
and PTSD symptoms related to the start of the Iraq war, but 
denied suicidal or aggressive ideation, plan, and intent.  He 
was noted to be tolerating his prescribed medications well, 
and the impressions included PTSD.

On April 2003 VA psychiatric examination, the veteran 
complained of a poor appetite, depression, and short-
temperedness.  He stated that he was about to get back 
together with his wife, from whom he had been separated.  On 
mental status examination, the veteran's dress was neat and 
casual, and he was pleasant, cooperative, goal-oriented, and 
oriented in 3 spheres.  He was able to organize his thoughts 
and express himself, and speech was normal.  Affect was 
mildly tense and anxious, and mood was mildly down.  There 
was no psychosis, delusions, hallucinations, or organicity.  
Intellect was average, memory and judgment were good, and he 
had a little insight.  The impressions were chronic, very 
mild PTSD, and major depression, and a GAF score of 70 was 
assigned.  The examiner commented that the veteran might be 
having a recurrence of PTSD and nightmares, with sleep 
disturbance.

On May 2003 VA outpatient psychiatric evaluation, the veteran 
reported doing better on prescribed medications, which were 
helpful in decreasing anxiety.  He stated that his mood was 
very good at times, and that sometimes he felt pressure.  He 
complained of some marital tension and irritability, but he 
denied suicidal or aggressive ideation, plan, and intent.  
The impressions included PTSD.  

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's PTSD symptoms prior 
to June 2003 were indicative of occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, and that his 
symptoms were controlled by continuous medication, thus 
meeting the criteria for no more than an initial 10% rating.
 
Moreover, the Board finds that the symptoms associated with 
the veteran's PTSD prior to June 2003 simply did not meet the 
criteria for at least the next higher 30% rating, that is, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  In this 
regard, the evidence indicates that the veteran's 
occupational impairment during thus period was solely due to 
significant physical disabilities, with no significant 
involvement of PTSD, and that he was active in his church, 
and considered this a part of his support system.    

The Board also notes that the veteran had been assigned GAF 
scores ranging from 50 to 70, as reflected in VA clinical 
records and examination reports in 2002 and 2003.  According 
to the 4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).  GAF scores between 61 and 70 are indicative of 
some mild symptoms (e.g., a depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but indicate that the subject generally 
functions well, and has some meaningful interpersonal 
relationships.  
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a).  In this case, the medical evidence of 
record during this period failed to show that the veteran's 
service-connected PTSD symptoms included suicidal ideation, 
severe obsessional rituals, frequent shoplifting, a lack of 
friends, inability to keep a job, a flat affect, 
circumstantial speech, occasional panic attacks, conflicts 
with peers or co-workers, or theft within the household.  
Rather, it indicated that he generally functioned well, and 
had some meaningful interpersonal relationships with family 
and church members.  The Board notes that the August 2002 GAF 
score of 50 was assigned on the basis of the veteran's 
combined physical and mental disorders, including significant 
pancreatic carcinoma which was felt to have exacerbated his 
depression and anxiety symptoms, and was not solely 
attributable to the service-connected PTSD, whereas the GAF 
score of 70 assigned in April 2003 was on the basis of 
chronic, very mild PTSD and major depression.  

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection up to June 2003, the veteran's PTSD reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
veteran's symptoms and clinical findings as documented in the 
medical reports in 2002 and 2003 do not objectively show that 
his PTSD markedly interfered with employment (i.e., beyond 
that contemplated in the assigned rating throughout this 
period), or required frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In this regard, the Board notes that, 
in his March 2002 medical report, Dr. R. J. stated that the 
veteran was employed as a truck driver.  The same physician 
noted in July 2002 that the veteran's employment had been 
terminated due to his recent physical illness.  An August 
2002 VA psychosocial assessment indicated that the veteran's 
pancreatic cancer, hypertension, heart problems, and chronic 
pain prevented him from working, and that he had never been 
hospitalized for psychiatric problems.  In a September 2002 
statement submitted in support of his application for SSA 
disability benefits, the veteran described several physical 
disabilities that he claimed limited his ability to work, but 
did not list PTSD.  The SSA in November 2002 found the 
veteran disabled from August 2001 solely due to physical 
disabilities of extensive abdominal adhesions status post 
multiple surgical procedures, and chronic liver disease; his 
PTSD was not a factor in the disability determination.  Under 
the circumstances, the Board finds that a schedular rating is 
adequate in this case, and concludes that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
prior to June 2003 were not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10% for PTSD 
prior to June 2003 must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53- 56.

B.  A Rating in Excess of 50% Since June 2003

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD has not 
been more than 50% disabling at any time since June 2003.  
The medical evidence of record documents that, while the 
service-connected psychiatric disability has been manifested 
by depression, anxiety, and sleep problems, these have been 
consistently relieved by medications, and the PTSD has been 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect, circumstantial and 
circumlocutory speech at times, weekly panic attacks at 
times, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social relationships.  
In this regard, the Board notes that the veteran's memory has 
been largely normal, judgment generally fair, and abstract 
thinking unimpaired, and he has ascribed his inability to 
work to his significant physical disabilities, not his PTSD.

On June 2004 VA psychiatric examination, the veteran's 
complaints included depression, anxiety, nightmares, night 
sweats, and sleep problems.  He stated that he was separated 
from his wife due to his irritable mood, and had 
communication problems with his daughters.  He reported 
social isolation except for one good friend who was a pastor, 
with whom he could speak as a confidante.  He reported no 
leisure activities.  On mental status examination, the 
veteran had no communication problems, delusions, 
hallucinations, or psychotic symptoms.  He was friendly, with 
appropriate behavior.  He denied suicidal or homicidal 
ideation, but reported death wishes in the past.  He was 
neat, clean, alert, and oriented in 3 spheres, and memory was 
intact.  The veteran reported no obsessive or ritualistic 
behaviors that interfered with his daily activities, but he 
stated that he had many unwanted war thoughts.  Speech was 
normal and relevant, but he was circumstantial.  He denied 
any panic attack history.  Mood was depressed, and affect 
sad.  He reported no impulse control problems.  He stated 
that he had severe insomnia which aggravated his activities 
of daily functioning due to lack of energy and motivation.  
The diagnoses were chronic, prolonged PTSD; and mood disorder 
(depression) due to general medical conditions (pancreatic 
cancer, liver cirrhosis, coronary artery disease (CAD), 
Hepatitis C), and a GAF score of 45 was assigned based on 
those disabilities.

On early August 2004 VA outpatient psychiatric examination, 
the veteran was cordial, cooperative, neat, and clean, and he 
exhibited no unusual mannerisms or bizarre behavior.  
Attitude was anxious but pleasant.  He spoke rapidly and 
spontaneously, and speech was not pressured, but it was 
hyperverbal and circuitous.  Affect was flat and depressed, 
with a congruent mood.  Thinking was preoccupied and easily 
distracted, but he denied any unusual thoughts, obsessions, 
delusions, hallucinations, or suicidal or homicidal ideation.  
There were no loose associations or flight of ideas.  
Attention span was easily distracted, but he was oriented in 
3 spheres.  Recent memory was decreased, but remote memory 
was somewhat better.  He was capable of abstract thinking and 
simple calculations, and had a fairly good knowledge of 
current events.  His hobbies were walking and fishing, and he 
reported being on good terms with his ex-wife.  The diagnoses 
were PTSD; anxiety state, insomnia; and recurrent major 
depression, and a GAF score of 45 was assigned based on those 
disabilities.            

On late August 2004 VA outpatient psychiatric examination, 
the veteran was oriented in 3 spheres.  Affect was flat, with 
a congruent mood.  His thought processes were preoccupied 
with his children and family situation.  The diagnoses were 
prolonged PTSD; anxiety state; and recurrent major 
depression, and a GAF score of 50 was assigned based on those 
disabilities.

On September 2004 VA outpatient psychiatric examination, the 
veteran reported that his depression was relieved by 
prescribed medications.  He was oriented in 3 spheres.  
Affect was flat, with a congruent mood.  His thought 
processes were organized, logical, and coherent.  The 
diagnoses were PTSD, recurrent major depression, and 
depressive psychosis, and a GAF score of 55 was assigned 
based on those disabilities.

On October 2004 VA outpatient psychiatric examination, the 
veteran reported relief of symptoms with prescribed 
medications.  He was oriented in 3 spheres.  Affect was flat, 
with a congruent mood.  Thought processes were organized, 
logical, and coherent.  The diagnoses were prolonged PTSD, 
general anxiety disorder, and recurrent major depression, and 
a GAF score of 55 was assigned based on those disabilities.

On January 2005 VA outpatient psychiatric examination, the 
veteran reported relief of symptoms with prescribed 
medications.  He was oriented in 3 spheres, and circuitous in 
his answers to questions.  Affect was flat, with a congruent 
mood.  Thought processes were preoccupied with family 
problems, and he was hyperverbal about his family.  The 
diagnoses were prolonged PTSD and recurrent major depression, 
and a GAF score of 55 was assigned based on those 
disabilities.

On July 2005 VA outpatient examination, the veteran 
complained of anxiety, depression, nightmares, and sleep 
problems, but denied suicidal and homicidal thoughts and 
hallucinations.  He stated that he slept 5 hours per night.  
His appearance was clean, and he was alert and oriented in 3 
spheres.  Affect was flat, with a congruent mood.  He 
interacted well, speech was clear and normal, and he was 
pleasant and cooperative.  The diagnoses were PTSD, major 
depression, and insomnia.  

On September 2005 VA outpatient psychiatric examination, the 
veteran reported increased auditory hallucinations, but 
stated that he obtained relief of symptoms with some 
prescribed medications.  He was noted to have been working 
with his church for Red Cross needs for hurricane victims.  
He was oriented in 3 spheres, but affect was flat, with a 
congruent mood.  His thought processes were organized, 
logical, and coherent.  He denied suicidal or homicidal 
ideation.  His wife had visited from out of town recently, 
and he enjoyed the visit.  The diagnoses were prolonged PTSD, 
recurrent major depression, insomnia, and anxiety, and a GAF 
score of 55 was assigned based on those disabilities.

On May 2006 VA outpatient psychiatric examination, the 
veteran complained of sleep problems and auditory 
hallucinations.  He reported that his wife visited from out 
of town approximately twice per week.  On mental status 
examination, the veteran was oriented in 3 spheres.  He was 
casually dressed and neat, and speech was rapid, circuitous, 
and hyperverbal.  Attitude was pleasant, friendly, and 
cooperative, but mood was anxious, sad, and depressed.  
Affect was flat and depressed, without constriction or 
lability.  Thought processes were organized and goal 
directed, without flight of ideas, tangential thinking, or 
loose associations, and there was no suicidal or homicidal 
ideation.  Abstract thinking and memory were intact, and 
insight and judgment were fair.  The veteran's recreational 
activities/ hobbies were walking, visiting a senior center, 
and working with activities for his church.  The diagnoses 
were prolonged PTSD, depressive psychosis, and insomnia, and 
a GAF score of 60 was assigned based on those disabilities.

At the June 2006 Board hearing, the veteran testified about 
the extent and degree of severity of his PTSD and how it 
impaired him socially and industrially.  He stated that he 
and his wife sometimes socialized with friends and visited a 
shopping mall.

On July 2006 VA outpatient psychiatric examination, the 
veteran complained of visual and auditory hallucinations.  On 
mental status examination, the veteran was oriented in 3 
spheres.  He was casually dressed and neat, and speech was 
normal, organized, coherent, relevant, and logical.  Attitude 
was pleasant, friendly, and cooperative, but mood was 
anxious, sad, and depressed.  Affect was flat and depressed, 
without constriction or lability.  Thought processes were 
preoccupied and easily distracted, but without flight of 
ideas, tangential thinking, or loose associations, and there 
was no suicidal or homicidal ideation.  Abstract thinking and 
memory were intact, and insight and judgment were fair.  The 
veteran's wife reportedly lived out of town, and visited 
approximately once per month.  The veteran's recreational 
activities/ hobbies were walking and watching television.  
The diagnoses were prolonged PTSD, depression, and insomnia, 
and a GAF score of 55 was assigned based on those 
disabilities.  The examiner stated that the veteran was 
compliant with prescribed medications that had helped him 
with depression and flashbacks, but he continued to have 
auditory and visual hallucinations.

On November 2006 VA outpatient psychiatric examination, the 
veteran complained of depression, insomnia, nightmares, and 
PTSD.  On mental status examination, the veteran was oriented 
in 3 spheres.  He was casually dressed and clean, and speech 
was normal, organized, coherent, relevant, and logical.  
Attitude was pleasant, friendly, and cooperative, but mood 
was anxious, sad, and depressed.  Affect was flat and 
depressed, without constriction or lability.  There were no 
hallucinations or illusions.  Thought processes were 
organized and goal-directed, and there was no flight of 
ideas, tangential thinking, loose associations, or no 
suicidal or homicidal ideation.  Abstract thinking and memory 
were intact, but insight and judgment were poor.  The 
veteran's recreational activities/ hobbies were walking, 
fishing, and watching television.  The diagnoses were PTSD, 
recurrent major depression, and insomnia, and a GAF score of 
60 was assigned based on those disabilities.

On April 2007 VA psychological examination, the veteran 
reported leisure pursuits of fishing and playing with his 
dog.  On examination, the veteran was clean, neatly groomed, 
and appropriately dressed.  Speech was pressured, and often 
tangential.  Attitude was cooperative and attentive.  Affect 
was agitated, and mood anxious, agitated, expansive, and 
labile.  He was oriented in only 1 sphere, and thought 
process was rambling.  Thought process showed ruminations and 
paranoid ideation, with paranoid persecutory delusions.  The 
veteran complained of auditory hallucinations and panic 
attacks, but he had no obsessive/ritualistic behavior.  There 
were no suicidal or homicidal thoughts or episodes of 
violence, and impulse control was fair.  Remote memory was 
normal, but recent and immediate memory was moderately and 
mildly impaired, respectively.  The examiner commented that 
the veteran's presentation was characterized by clear 
descriptions of hallucinations, tangential thinking, 
increasing withdrawal from contact with people and family 
members, and disorientation to time and location.  The 
examiner opined that the veteran did not meet the criteria 
for a diagnosis of PTSD, and concluded that the primary 
diagnosis was paranoid-type schizophrenia, and a GAF score of 
45 was assigned.

On August 2007 VA psychological examination, the veteran 
reported deriving significant benefit from his psychiatric 
medications.  He complained of anxiety and depression.  The 
veteran reported that he was married but living apart for the 
past 6 months, and that he had good relationships with his 
children.  Regarding social relationships, he reported having 
a couple of friends, but he appeared to be rather isolated 
socially.  On examination, the veteran was clean, neatly 
groomed, and casually dressed.  Speech was unremarkable and 
occasionally tangential.  Attitude was cooperative, friendly, 
and attentive.  Affect was constricted, and mood depressed.  
The veteran had considerable difficulty performing 
calculation and spelling tests, even though attention and 
concentration were functional for examination purposes.  He 
was oriented in 3 spheres, and thought process showed 
looseness of associations and tangentiality.  Thought content 
showed preoccupation and paranoid delusions.  The veteran 
understood the outcome of behavior and that he had a problem, 
and intelligence was average.  He complained of sleep 
problems.  There were no hallucinations or inappropriate 
behavior.  He interpreted proverbs appropriately, and had no 
obsessive/ritualistic behavior.  He reported episodes of 
panic attacks every other month or so that lasted a few 
minutes.  There were no suicidal or homicidal thoughts or 
episodes of violence, and impulse control was fair.  He was 
able to maintain minimum personal hygiene.  Memory was 
normal.  The examiner commented that the veteran's PTSD 
symptoms ranged in frequency from twice per month to once 
every 2 months, and lasted only a few minutes, but they were 
felt to be incapacitating in severity, and he had remissions 
lasting from 1 to     3 months.  

The examiner commented that the veteran did not spontaneously 
present an adequate number of PTSD symptoms to support the 
diagnosis, but when questioned specifically about potential 
symptoms, enough symptoms were endorsed to substantiate the 
PTSD diagnosis.  The examiner further noted that the veteran 
had been given a diagnosis of schizophrenia, and that it was 
not clear how much of his symptomatology might be delusional 
in nature.  Because of the lack of pertinent information, it 
was not possible to assign a GAF score.  The examiner 
concluded that linkage between PTSD symptoms and changes in 
the veteran's impairment, functional state, and quality of 
life, and the extent to which disorders other than PTSD were 
independently responsible for impairment in psychosocial 
adjustment/ life quality could not be determined with any 
reasonable degree of scientific certainty.  

On January 2008 VA psychological examination, the veteran 
reported that his prescribed pharmacological treatments were 
good.  He complained of anxiety and depression.  The veteran 
reported that he was married but estranged, with his wife 
living in another city, yet marital relations were reported 
to be good; the examiner noted that the veteran was confused 
by the question.  Regarding social relationships, he reported 
having a few friends, and he walked his dog as a leisure 
pursuit, but he preferred to be alone.  On examination, the 
veteran was clean, neatly groomed, and casually dressed.  
Speech was rapid and slurred, with a slight stutter.  
Attitude was hostile and suspicious.  Affect was full, and 
mood depressed and angry.  Attention was intact, although he 
was unable to perform calculation and spelling tests.  He was 
oriented in 3 spheres, and thought process showed looseness 
of associations.  Thought content showed paranoid delusions.  
The veteran understood the outcome of behavior and that he 
had a problem, and intelligence was average.  He complained 
of sleep problems.  There were no hallucinations or 
inappropriate behavior.  He interpreted proverbs 
appropriately, and had no obsessive/ritualistic behavior.  He 
reported weekly panic attacks that lasted a few minutes.  
There were no suicidal or homicidal thoughts, and impulse 
control was fair.  The veteran described road rage.  He was 
able to maintain minimum personal hygiene.  Memory was 
normal.  

The examiner commented that the veteran's PTSD symptoms 
ranged in frequency from every day for 1 month, to fewer 
symptoms for a month or so, then coming on strong for another 
full month when triggered, with few to no months with full 
remission.  The examiner concluded that the veteran met the 
criteria for a diagnosis of chronic, moderate PTSD, with a 
history of schizophrenia versus a depressive-type psychosis, 
and that he had PTSD with a resulting mood disorder 
(depression), and a GAF score of 50 was assigned.   

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's PTSD symptoms since 
June 2003 have been indicative of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect, circumstantial and 
circumlocutory speech at times, weekly panic attacks at 
times, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social relationships, 
thus meeting the criteria for no more than a 50% rating.  
However, memory has been largely normal, judgment generally 
fair, and abstract thinking unimpaired, and the veteran has 
consistently reported relief of symptoms with prescribed 
medications, and ascribed his inability to work to his 
significant physical disabilities, not his PTSD.

Moreover, the Board finds that the symptoms associated with 
the veteran's PTSD simply have not met the criteria for at 
least the next higher 70% rating at any time since June 2003, 
that is, occupational and social impairment with deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and inability to establish and maintain effective 
relationships.  Although the veteran has some difficulty in 
establishing and maintaining effective social relationships, 
the Board notes that, during the period from 2004 to 2008, he 
has been variously able to establish and maintain social 
relationships with some family, church, and other friends.  
In this regard, the veteran has reported having a few 
friends, with one good friend and confidante in his church 
pastor, and that he visited a senior center and worked with 
activities for his church including hurricane relief.  He 
testified at the Board hearing that he sometimes socialized 
with friends together with his wife and visited a shopping 
mall.  Moreover, he reported hobbies and leisure pursuits 
including walking, fishing, watching television, and playing 
with his dog.    

The Board also notes that the veteran had been assigned GAF 
scores ranging from 45 to 60, as reflected in VA clinical 
records and examination reports from 2004 to 2008.  According 
to DSM-IV, GAF scores between 41 and 50 are indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, inability to keep a job).  GAF scores between 51 and 
60 are indicative of moderate symptoms (e.g., a flat affect 
and circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., having few friends, having conflicts with 
peers or co-workers).  
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a).  In this case, the medical evidence of 
record fails to show that the veteran's service-connected 
PTSD symptoms include chronic suicidal thoughts, severe 
obsessional rituals, frequent shoplifting, the complete lack 
of friends, inability to keep a job, and conflicts with peers 
or co-workers.  Both August 2007 and January 2008 VA 
psychological examiners opined that the veteran's PTSD signs 
and symptoms did not result in deficiencies in judgment, 
thinking, family relations, work, mood, or school, and the 
2008 VA examiner classified the veteran's PTSD as moderate.  
Although the veteran has occasional panic attacks, a 
depressed mood, and sleep problems, and some difficulty in 
social functioning, he has some meaningful interpersonal 
relationships with some family, church, and other friends, as 
noted above.  

Additionally, the Board finds that there is no showing that, 
at any point since June 2003, the veteran's PTSD has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in extensive medical reports from 2004 to 2008 
do not objectively show that his PTSD markedly interferes 
with employment (i.e., beyond that contemplated in the 
assigned rating throughout this period), or requires frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  In this 
regard, the Board notes that on June 2004 VA examination the 
veteran reported no inpatient treatment since his last VA 
examination in April 2003, and the examiner noted that he had 
been disabled and unable to work due to CAD, liver cirrhosis, 
pancreatic cancer, and Hepatitis C.  At the June 2006 Board 
hearing, the veteran testified that he had been unable to 
work for the last 3 years due to his physical disabilities, 
not because of his PTSD.  On April 2007 VA psychological 
examination, the veteran stated that he could not work 
because of his physical conditions, and denied that his 
unemployment was due to the effects of his mental disorders.  
On August 2007 and January 2008 VA psychological 
examinations, both examiners noted that the veteran had not 
been hospitalized for his mental disorders, and on both 
occasions the veteran stated that he could not work because 
of his medical problems, but denied that his unemployment was 
due to the effects of his mental disorders.  Under the 
circumstances, the Board finds that a schedular rating is 
adequate in this case, and concludes that the criteria for 
invoking the procedures set forth in 38 C.F.R.            § 
3.321(b)(1) since June 2003 are not met.  See Bagwell, 9 Vet. 
App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227. 

For all the foregoing reasons, the Board finds that there is 
no basis for a rating in excess of 50% for PTSD at any time 
since June 2003, and that the claim must thus be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53- 56.




ORDER

Service connection for Hepatitis C is denied.

An initial rating in excess of 10% for PTSD prior to June 
2003 is denied.

A rating in excess of 50% for PTSD since June 2003 is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


